DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ELLIE WRIGHT,
                               Appellant,

                                    v.

                        LUCIEN McDONALD,
                             Appellee.

                             No. 4D17-2181

                             [April 19, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case No. 14-1102
CA.

  Salvatore DiGiacomo of Law Office of Frank DiGiacomo, Stuart, for
appellant.

  Kristian A. Bie of Law Office of Fetterman & Associates, North Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.